Lawrence J. Warfield
PO Box 3350
Carefree, AZ 85377

                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF ARIZONA


In re:                                                                 §      Case No. 0:17-BK-09508-PS
                                                                       §
JACK LAVERNE FALLS                                                     §
DELORES JOAN FALLS                                                     §
                                                                       §
                            Debtors                                    §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 08/15/2017. The
        undersigned trustee was appointed on 08/15/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $57,000.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $28,795.94
                          Bank service fees                                                                                             $0.00
                          Other Payments to creditors                                                                                   $0.00
                          Non-estate funds paid to 3rd Parties                                                                          $0.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                            $28,204.06

           The remaining funds are available for distribution.

1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)

    Case 0:17-bk-09508-PS                       Doc 63          Filed 05/24/19 Entered 05/24/19 10:35:35                                      Desc
                                                                   Page 1 of 15
     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

     6. The deadline for filing non-governmental claims in this case was 07/17/2018 and the deadline
        for filing government claims was 07/17/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $5,557.38. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $5,497.38,
for a total compensation of $5,497.382. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$259.14, for total expenses of $259.14.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 05/16/2019                                                         By:       /s/ Lawrence J. Warfield
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)

    Case 0:17-bk-09508-PS                       Doc 63          Filed 05/24/19 Entered 05/24/19 10:35:35                                      Desc
                                                                   Page 2 of 15
                                                                                      FORM 1
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    1              Exhibit A
                                                                                   ASSET CASES

Case No.:                    17-09508-YUM PS                                                                                              Trustee Name:                               Lawrence J. Warfield
Case Name:                   FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                                  Date Filed (f) or Converted (c):            08/15/2017 (f)
For the Period Ending:       5/16/2019                                                                                                    §341(a) Meeting Date:                       09/18/2017
                                                                                                                                          Claims Bar Date:                            07/17/2018

                                 1                                    2                         3                                 4                        5                                         6

                        Asset Description                           Petition/            Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                           Unscheduled           (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                        Value                     Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                       Less Liens, Exemptions,
                                                                                          and Other Costs)

 Ref. #
1       2004 Chevrolet Avalance 150K MILES - Kelley                       $6,253.00                              $0.00                                          $0.00                                            FA
        Blue Book Private Party Value in Good
        Condition
2       2004 Kawasaki Vulcan VN2000 N/A MILES                             $4,115.00                              $0.00                                          $0.00                                            FA
        -NADA Guides Average Retail Value
3       2012 Toyota Camry 77K MILES - Kelley Blue                     $10,662.00                                 $0.00                                          $0.00                                            FA
        Book Private Party Value in Good Condition
4       Miscellaneous Household Goods & Furnishings                       $2,000.00                              $0.00                                          $0.00                                            FA
5       Miscellaneous Small Consumer Electronics                          $1,500.00                              $0.00                                          $0.00                                            FA
6       Computers                                                         $1,000.00                              $0.00                                          $0.00                                            FA
7       Miscellaneous Clothing                                            $1,000.00                              $0.00                                          $0.00                                            FA
8       2 Dogs                                                              $50.00                               $0.00                                          $0.00                                            FA
9       Checking Account (#8632) US Bank                                    $20.00                               $0.00                                          $0.00                                            FA
10      Pension Dept. of Veterans Affairs - Gross                            $0.00                               $0.00                                          $0.00                                            FA
        Monthly Benefit: $1,961.00
11      Rental Security Deposit Lawrence W. Haley                         $1,875.00                              $0.00                                          $0.00                                            FA
        (Landlord)
12      Approximately 62.19% of Potential 2017 Tax                           $0.00                               $0.00                                          $0.00                                            FA
        refunds, including refundable tax credits. (The
        value scheduled here is an estimate based on past
        years and current circumstances.) - Debtors not
        required to file Federal or State Income Taxes
        Federal and State
13      Geico - Vehicle Insurance N/A                                        $0.00                               $0.00                                          $0.00                                            FA
14      Humana - Health/Dental/Vision Insurance N/A                          $0.00                               $0.00                                          $0.00                                            FA
15      PERSONAL INJURY SETTLEMENT                          (u)              $0.00                       $57,000.00                                       $57,000.00                                             FA
Asset Notes:      Motion - dkt 53
                  Order - dkt 58
                  Report - dkt 60

                                         Case 0:17-bk-09508-PS            Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                                 Desc
                                                                                         Page 3 of 15
                                                                                      FORM 1
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    2              Exhibit A
                                                                                   ASSET CASES

Case No.:                  17-09508-YUM PS                                                                                                Trustee Name:                               Lawrence J. Warfield
Case Name:                 FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                                    Date Filed (f) or Converted (c):            08/15/2017 (f)
For the Period Ending:     5/16/2019                                                                                                      §341(a) Meeting Date:                       09/18/2017
                                                                                                                                          Claims Bar Date:                            07/17/2018

                               1                                        2                           3                             4                        5                                         6

                       Asset Description                              Petition/              Estimated Net Value               Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                              Unscheduled             (Value Determined by               Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                           Value                       Trustee,              OA =§ 554(a) abandon.         the Estate
                                                                                           Less Liens, Exemptions,
                                                                                              and Other Costs)

TOTALS (Excluding unknown value)                                                                                                                                                    Gross Value of Remaining Assets
                                                                         $28,475.00                         $57,000.00                                     $57,000.00                                       $0.00




    Major Activities affecting case closing:
     12/01/2099     reopen fee due
     05/10/2019     Trustee Report Of Settlement Payment filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD (related document(s)[58] Order on Motion to
                    Approve Compromise/Settlement).(DAKE, TERRY)


                    Case Name:       JACK LA VERNE FALLS and DELORES JOAN FALLS
                    Case Number:     0:17-bk-09508-PS


                    Document Number:     60


                    Docket Text:
     05/10/2019     Ready for TFR
     03/20/2019     ECF Notice of change of address of debtors - TES updated - ALJ
                    ----------
                    Case Name:     JACK LA VERNE FALLS and DELORES JOAN FALLS
                    Case Number: 0:17-bk-09508-PS


                    Document Number:     59


                    Docket Text:
                    Change of Address FOR DEBTORS filed by KENNETH L NEELEY of NEELEY LAW FIRM, PLC on behalf of DELORES JOAN FALLS, JACK LA VERNE FALLS. (NEELEY,
                    KENNETH)
     01/04/2019     ORDER Granting Motion to Approve Compromise/Settlement (Related Doc # [53]) signed on 1/3/2019 . (Colasont, Kayla)
                    Document Number: 58
     12/07/2018     Motion to Approve Compromise/Settlement filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD. (DAKE, TERRY)
                    Document Number: 53
     12/05/2018     TERRY DAKE PURSUING PERSONAL INJURY MATTER
     11/01/2018     Terry Dake Handling PERSONAL INJURY MATTER
                                      Case 0:17-bk-09508-PS Doc 63 Filed 05/24/19 Entered 05/24/19 10:35:35 Desc
     09/02/2018     Terry Dake handling PI CASE
                                                                                            Page 4 of 15
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    3               Exhibit A
                                                                                           ASSET CASES

Case No.:                  17-09508-YUM PS                                                                                                                  Trustee Name:                               Lawrence J. Warfield
Case Name:                 FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                                                      Date Filed (f) or Converted (c):            08/15/2017 (f)
For the Period Ending:     5/16/2019                                                                                                                        §341(a) Meeting Date:                       09/18/2017
                                                                                                                                                            Claims Bar Date:                            07/17/2018

                               1                                                2                              3                                   4                          5                                        6

                       Asset Description                                     Petition/                 Estimated Net Value                     Property                 Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                     Unscheduled                (Value Determined by                     Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                  Value                          Trustee,                    OA =§ 554(a) abandon.           the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

     07/01/2018     Terry Dake Handling PERSONAL INJURY matter
     05/01/2018     Terry Dake handling PI Matter
     04/14/2018     ORDER Reopening Bankruptcy Case signed on 4/13/2018 (related document(s)[35] Trustee Withdrawal of Report of No Distribution) . (Kelly, Margaret)
                    Document Number: 39
     04/14/2018     REQUEST TO SET CLAIMS BAR DATE FILED - alj
     04/14/2018     Trustee is administering Assets in Case
     12/05/2017     #34 - 12/05/2017 - The estate having been fully administered, further administration of the reopened case having been completed, or the case reopened for the filing of further proceedings
                    which either have been filed and no further court action is required or were not filed within 90 days of the reopening; IT IS ORDERED that the case is closed and if a trustee has been
                    appointed, the trustee is discharged from and relieved of his trust. Jurisdiction is retained over any pending adversary(s). Judge Paul Sala (Kelly, Margaret) (Entered: 12/05/2017)
     10/09/2017     Motion to Reinstate Case filed by KENNETH L NEELEY of NEELEY LAW FIRM, PLC on behalf of DELORES JOAN FALLS, JACK LA VERNE FALLS. (NEELEY, KENNETH)
                    Document Number: 28
     10/09/2017     ORDER Granting Motion to Reinstate Case Both Debtors (Related Doc # [28]) signed on 10/5/2017 . (Medina, Diane)
                    Document Number: 30
     09/28/2017     ORDER Dismissing Case Both Debtors signed on 9/28/2017 (related document(s)[17] Deficiency/Warning Notice to Attorney for No Declaration of Electronic Filing) . (Kelly, Margaret)
                    Case Number: 0:17-bk-09508-PS


                    Document Number:      23


Initial Projected Date Of Final Report (TFR):          11/01/2019                           Current Projected Date Of Final Report (TFR):              11/01/2019                 /s/ LAWRENCE J. WARFIELD
                                                                                                                                                                                  LAWRENCE J. WARFIELD




                                       Case 0:17-bk-09508-PS                        Doc 63         Filed 05/24/19 Entered 05/24/19 10:35:35                                       Desc
                                                                                                      Page 5 of 15
                                                                                                                                                                     Page No: 1               Exhibit B
                                                                                             FORM 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-09508-YUM PS                                                                                   Trustee Name:                           Lawrence J. Warfield
 Case Name:                       FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                       Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***0189                                                                                        Checking Acct #:                        ******9508
Co-Debtor Taxpayer ID #:          **-***0190                                                                                        Account Title:
For Period Beginning:             8/15/2017                                                                                         Blanket bond (per case limit):          $82,080,307.00
For Period Ending:                5/16/2019                                                                                         Separate bond (if applicable):

       1                2                                3                                        4                                                       5                       6                  7

   Transaction       Check /                         Paid to/             Description of Transaction                                 Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                      Received From                                                                     Tran Code            $                     $


05/06/2019                     Goza & Honnold Ethicon Qualified    Net settlement proceeds                                              *              $28,204.06                                    $28,204.06
                               Settlement
                      {15}                                                                                           $57,000.00     1249-000                                                         $28,204.06
                                                                   Court Ordered MDL Assessment                       $(2,850.00)   3210-600                                                         $28,204.06
                                                                   Attorney fees                                     $(19,462.61)   3210-000                                                         $28,204.06
                                                                   Medicare Lien -                                    $(3,554.85)   3210-000                                                         $28,204.06
                                                                                                                      $(2,928.48)   3220-000                                                         $28,204.06

                                                                                     TOTALS:                                                            $28,204.06                    $0.00          $28,204.06
                                                                                         Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                     Subtotal                                                           $28,204.06                    $0.00
                                                                                         Less: Payments to debtors                                           $0.00                    $0.00
                                                                                     Net                                                                $28,204.06                    $0.00



                     For the period of 8/15/2017 to 5/16/2019                                                  For the entire history of the account between 05/06/2019 to 5/16/2019

                     Total Compensable Receipts:                    $57,000.00                                 Total Compensable Receipts:                                    $57,000.00
                     Total Non-Compensable Receipts:                     $0.00                                 Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                  $57,000.00                                 Total Comp/Non Comp Receipts:                                  $57,000.00
                     Total Internal/Transfer Receipts:                   $0.00                                 Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:               $28,795.94                                 Total Compensable Disbursements:                               $28,795.94
                     Total Non-Compensable Disbursements:                $0.00                                 Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:             $28,795.94                                 Total Comp/Non Comp Disbursements:                             $28,795.94
                     Total Internal/Transfer Disbursements:              $0.00                                 Total Internal/Transfer Disbursements:                              $0.00




                                        Case 0:17-bk-09508-PS        Doc 63          Filed 05/24/19 Entered 05/24/19 10:35:35                                 Desc
                                                                                        Page 6 of 15
                                                                                                                                                         Page No: 2               Exhibit B
                                                                                         FORM 2
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-09508-YUM PS                                                                        Trustee Name:                           Lawrence J. Warfield
Case Name:                       FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                            Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***0189                                                                             Checking Acct #:                        ******9508
Co-Debtor Taxpayer ID #:         **-***0190                                                                             Account Title:
For Period Beginning:            8/15/2017                                                                              Blanket bond (per case limit):          $82,080,307.00
For Period Ending:               5/16/2019                                                                              Separate bond (if applicable):

      1                 2                                3                                      4                                             5                       6                  7

  Transaction        Check /                         Paid to/           Description of Transaction                       Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                         Tran Code            $                     $




                                                                                                                                                                           NET           ACCOUNT
                                                                                  TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE          BALANCES

                                                                                                                                           $28,204.06                     $0.00          $28,204.06




                     For the period of 8/15/2017 to 5/16/2019                                        For the entire history of the case between 08/15/2017 to 5/16/2019

                     Total Compensable Receipts:                   $57,000.00                        Total Compensable Receipts:                                  $57,000.00
                     Total Non-Compensable Receipts:                    $0.00                        Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $57,000.00                        Total Comp/Non Comp Receipts:                                $57,000.00
                     Total Internal/Transfer Receipts:                  $0.00                        Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:              $28,795.94                        Total Compensable Disbursements:                             $28,795.94
                     Total Non-Compensable Disbursements:               $0.00                        Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:            $28,795.94                        Total Comp/Non Comp Disbursements:                           $28,795.94
                     Total Internal/Transfer Disbursements:             $0.00                        Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                     /s/ LAWRENCE J. WARFIELD
                                                                                                                     LAWRENCE J. WARFIELD




                                       Case 0:17-bk-09508-PS        Doc 63        Filed 05/24/19 Entered 05/24/19 10:35:35                        Desc
                                                                                     Page 7 of 15
                                                                                          CLAIM ANALYSIS REPORT                                         Page No: 1              Exhibit C


  Case No.                      17-09508-YUM PS                                                                                      Trustee Name:              Lawrence J. Warfield
  Case Name:                    FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                          Date:                      5/16/2019
  Claims Bar Date:              07/17/2018

 Claim               Creditor Name            Claim           Claim Class        Claim      Uniform    Scheduled     Claim        Amount        Amount           Interest        Tax              Net
  No.:                                        Date                               Status    Tran Code   Amount        Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                                Balance

        LAWRENCE J.                         05/15/2019   Trustee                Allowed     2100-000        $0.00     $5,557.38    $5,497.38         $0.00            $0.00            $0.00    $5,497.38
        WARFIELD                                         Compensation
         PO Box 3350
         Carefree AZ 85377
Claim Notes: Comp reduced by 60
          LAWRENCE J.                       05/15/2019   Trustee Expenses       Allowed     2200-000        $0.00      $259.14      $259.14          $0.00            $0.00            $0.00      $259.14
          WARFIELD
          PO Box 3350
          Carefree AZ 85377
          CLERK, US                         05/15/2019   Clerk of the Court     Allowed     2700-000      $260.00      $260.00      $260.00          $0.00            $0.00            $0.00      $260.00
          BANKRUPTCY COURT                               Costs (includes
                                                         adversary and other
                                                         filing fees)
         District of Arizona
         230 North First Avenue, Suite101
         Phoenix AZ 85003-1706
Claim Notes: REOPENING FEE
          TERRY A DAKE                      05/15/2019   Attorney for Trustee   Allowed     3210-000     $3,080.00    $3,080.00    $3,080.00         $0.00            $0.00            $0.00    $3,080.00
                                                         Fees (Other Firm)
           20 E Thomas
           Ste 2200
           PHOENIX AZ 85012-3133
      1   SOUTHWEST GAS                     08/28/2017   General Unsecured      Allowed     7100-000        $0.00      $519.52      $519.52          $0.00           $12.54            $0.00      $519.52
          CORPORATION                                    726(a)(2)
           PO Box 1498 Attn Bankruptcy
           Desk
           Victorville CA 92393-1498
      2   UNS ELECTRIC INC                  05/17/2018   General Unsecured      Allowed     7100-000        $0.00      $218.29      $218.29          $0.00            $5.27            $0.00      $218.29
                                                         726(a)(2)
          UNISOURCE ENERGY
          PO BOX 711
          ATTN: BANKRUPTCY SC122
          TUCSON AZ 85702




                                         Case 0:17-bk-09508-PS                  Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                 Desc
                                                                                               Page 8 of 15
                                                                                    CLAIM ANALYSIS REPORT                                        Page No: 2              Exhibit C


 Case No.                      17-09508-YUM PS                                                                                Trustee Name:              Lawrence J. Warfield
 Case Name:                    FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                    Date:                      5/16/2019
 Claims Bar Date:              07/17/2018

Claim               Creditor Name          Claim           Claim Class     Claim      Uniform    Scheduled    Claim        Amount        Amount           Interest        Tax              Net
No.:                                       Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                         Balance

    3   LAKE HAVASU CITY                 05/21/2018   General Unsecured   Allowed     7100-000        $0.00     $547.63      $547.63          $0.00           $13.21            $0.00      $547.63
                                                      726(a)(2)
        2330 MCCULLOCH BLVD
        NORTH
        LAKE HAVASU CITY AZ
        86403
    4   GINNY'S                          05/29/2018   General Unsecured   Allowed     7100-000        $0.00     $526.44      $526.44          $0.00           $12.70            $0.00      $526.44
                                                      726(a)(2)
        c/o Creditors Bankruptcy Service
        P.O. Box 800849
        Dallas TX 75380
    5   ATLAS ACQUISITIONS               06/19/2018   General Unsecured   Allowed     7100-000        $0.00    $3,081.98    $3,081.98         $0.00           $74.36            $0.00    $3,081.98
        LLC                                           726(a)(2)
        294 Union St.
        Hackensack NJ 07601
    6   LVNV FUNDING, LLC                07/11/2018   General Unsecured   Allowed     7100-000        $0.00     $779.29      $779.29          $0.00           $18.80            $0.00      $779.29
        ITS SUCCESSORS AND                            726(a)(2)
        ASSIGNS AS
         assignee of MHC Receivables,
         LLC and
         FNBM, LLC
         Resurgent Capital Services
         PO Box 10587
         Greenville SC 29603-0587
    7   LVNV FUNDING, LLC                07/11/2018   General Unsecured   Allowed     7100-000        $0.00     $892.13      $892.13          $0.00           $21.53            $0.00      $892.13
        ITS SUCCESSORS AND                            726(a)(2)
        ASSIGNS AS
         assignee of MHC Receivables,
         LLC and
         FNBM, LLC
         Resurgent Capital Services
         PO Box 10587
         Greenville SC 29603-0587




                                        Case 0:17-bk-09508-PS             Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                Desc
                                                                                         Page 9 of 15
                                                                                  CLAIM ANALYSIS REPORT                                        Page No: 3              Exhibit C


 Case No.                      17-09508-YUM PS                                                                              Trustee Name:              Lawrence J. Warfield
 Case Name:                    FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                  Date:                      5/16/2019
 Claims Bar Date:              07/17/2018

Claim               Creditor Name        Claim           Claim Class     Claim      Uniform    Scheduled    Claim        Amount        Amount           Interest        Tax              Net
No.:                                     Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                       Balance

    8   HAVASU REGIONAL                07/11/2018   General Unsecured   Allowed     7100-000        $0.00    $1,734.00    $1,734.00         $0.00           $41.84            $0.00    $1,734.00
        MEDICAL CENTER                              726(a)(2)
         Resurgent Capital Services
         PO Box 1927
         Greenville SC 29602
    9   HAVASU REGIONAL                07/11/2018   General Unsecured   Allowed     7100-000        $0.00      $75.00       $75.00          $0.00            $1.81            $0.00       $75.00
        MEDICAL CENTER                              726(a)(2)
         Resurgent Capital Services
         PO Box 1927
         Greenville SC 29602
   10   HAVASU REGIONAL                07/11/2018   General Unsecured   Allowed     7100-000        $0.00      $75.00       $75.00          $0.00            $1.81            $0.00       $75.00
        MEDICAL CENTER                              726(a)(2)
         Resurgent Capital Services
         PO Box 1927
         Greenville SC 29602
   11   HAVASU REGIONAL                07/11/2018   General Unsecured   Allowed     7100-000        $0.00      $75.00       $75.00          $0.00            $1.81            $0.00       $75.00
        MEDICAL CENTER                              726(a)(2)
         Resurgent Capital Services
         PO Box 1927
         Greenville SC 29602
   12   VALLEY VIEW                    07/11/2018   General Unsecured   Allowed     7100-000        $0.00      $75.00       $75.00          $0.00            $1.81            $0.00       $75.00
        MEDICAL CENTER                              726(a)(2)
         Resurgent Capital Services
         PO Box 1927
         Greenville SC 29602
   13   LVNV FUNDING, LLC              07/13/2018   General Unsecured   Allowed     7100-000        $0.00    $1,283.64    $1,283.64         $0.00           $30.97            $0.00    $1,283.64
        ITS SUCCESSORS AND                          726(a)(2)
        ASSIGNS AS
         assignee of GE Money Bank
         Resurgent Capital Services
         PO Box 10587
         Greenville SC 29603-0587




                                      Case 0:17-bk-09508-PS             Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                Desc
                                                                                      Page 10 of 15
                                                                                      CLAIM ANALYSIS REPORT                                        Page No: 4              Exhibit C


  Case No.                      17-09508-YUM PS                                                                                 Trustee Name:              Lawrence J. Warfield
  Case Name:                    FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                     Date:                      5/16/2019
  Claims Bar Date:              07/17/2018

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform    Scheduled    Claim        Amount        Amount           Interest        Tax              Net
  No.:                                   Date                                Status    Tran Code   Amount       Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                           Balance

        JACK LAVERNE FALLS             05/15/2019   Surplus Funds Paid to   Allowed     8200-002        $0.00    $8,986.16    $8,986.16         $0.00             $0.00           $0.00    $8,986.16
        AND DELORES JOAN                            Debtor
        FALLS
         2130 SNEAD DRIVE
         LAKE HAVASU CITY AZ
         86406
Claim Notes: Debtor Surplus
                                                                                                                $28,025.60   $27,965.60         $0.00           $238.46       $0.00       $27,965.60




                                     Case 0:17-bk-09508-PS                  Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                Desc
                                                                                          Page 11 of 15
                                                                                      CLAIM ANALYSIS REPORT                                             Page No: 5               Exhibit C


Case No.                      17-09508-YUM PS                                                                                       Trustee Name:               Lawrence J. Warfield
Case Name:                    FALLS, JACK LAVERNE AND FALLS, DELORES JOAN                                                           Date:                       5/16/2019
Claims Bar Date:              07/17/2018


      CLAIM CLASS SUMMARY TOTALS

                                            Claim Class                                   Claim        Amount       Amount                   Interest                Tax                  Net
                                                                                          Amount       Allowed       Paid                                                              Remaining
                                                                                                                                                                                        Balance


           Attorney for Trustee Fees (Other Firm)                                          $3,080.00    $3,080.00           $0.00                   $0.00                $0.00            $3,080.00

           Clerk of the Court Costs (includes adversary and other filing fees)              $260.00       $260.00           $0.00                   $0.00                $0.00               $260.00

           General Unsecured 726(a)(2)                                                     $9,882.92    $9,882.92           $0.00               $238.46                  $0.00            $9,882.92

           Surplus Funds Paid to Debtor                                                    $8,986.16    $8,986.16           $0.00                   $0.00                $0.00            $8,986.16

           Trustee Compensation                                                            $5,557.38    $5,497.38           $0.00                   $0.00                $0.00            $5,497.38

           Trustee Expenses                                                                 $259.14       $259.14           $0.00                   $0.00                $0.00               $259.14




                                      Case 0:17-bk-09508-PS                      Doc 63   Filed 05/24/19 Entered 05/24/19 10:35:35                      Desc
                                                                                            Page 12 of 15
                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           0:17-BK-09508-PS
Case Name:          JACK LAVERNE FALLS
                    DELORES JOAN FALLS
Trustee Name:       Lawrence J. Warfield

                                                               Balance on hand:                      $28,204.06


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                       $28,204.06

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
Lawrence J. Warfield, Trustee Fees                              $5,497.38               $0.00          $5,497.38
Lawrence J. Warfield, Trustee Expenses, Expenses                  $259.14               $0.00            $259.14
Attorney fees , Attorney for Trustee Fees                      $19,462.61           $19,462.61               $0.00
Goza & Honnold Ethicon Qualified Settlement,                    $2,928.48            $2,928.48               $0.00
Attorney for Trustee Expenses, Expenses
CLERK, US BANKRUPTCY COURT , Clerk of the                         $260.00               $0.00            $260.00
Court Costs
Other: Medicare Lien -, Attorney for Trustee Fees               $3,554.85            $3,554.85               $0.00
Other: TERRY A DAKE, Attorney for Trustee Fees                  $3,080.00               $0.00          $3,080.00
Other: Court Ordered MDL Assessment, Special                    $2,850.00            $2,850.00               $0.00
Counsel for Trustee Fees


                          Total to be paid for chapter 7 administrative expenses:                     $9,096.52
                                                             Remaining balance:                      $19,107.54

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                         $0.00
                                                             Remaining balance:                      $19,107.54




UST Form 101-7-TFR (5/1/2011)
Case 0:17-bk-09508-PS             Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                  Desc
                                                Page 13 of 15
         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                                 Total to be paid to priority claims:                 $0.00
                                                                Remaining balance:               $19,107.54

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $9,882.92 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim      Proposed
                                                                    of Claim       Payments to      Amount
                                                                                         Date
           1 Southwest Gas Corporation                                $519.52            $0.00      $519.52
           2 UNS ELECTRIC INC                                         $218.29            $0.00      $218.29
           3 LAKE HAVASU CITY                                         $547.63            $0.00      $547.63
           4 Ginny's                                                  $526.44            $0.00      $526.44
           5 Atlas Acquisitions LLC                                 $3,081.98            $0.00     $3,081.98
           6 LVNV Funding, LLC its successors and                     $779.29            $0.00      $779.29
             assigns as
           7 LVNV Funding, LLC its successors and                     $892.13            $0.00      $892.13
             assigns as
           8 Havasu Regional Medical Center                         $1,734.00            $0.00     $1,734.00
           9 Havasu Regional Medical Center                            $75.00            $0.00       $75.00
          10 Havasu Regional Medical Center                            $75.00            $0.00       $75.00
          11 Havasu Regional Medical Center                            $75.00            $0.00       $75.00
          12 Valley View Medical Center                                $75.00            $0.00       $75.00
          13 LVNV Funding, LLC its successors and                   $1,283.64            $0.00     $1,283.64
             assigns as


                                Total to be paid to timely general unsecured claims:              $9,882.92
                                                                Remaining balance:                $9,224.62

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims



UST Form 101-7-TFR (5/1/2011)
Case 0:17-bk-09508-PS                Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35           Desc
                                                   Page 14 of 15
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                       $0.00
                                                              Remaining balance:                     $9,224.62

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                        Total to be paid for subordinated claims:                        $0.00
                                                              Remaining balance:                     $9,224.62

          To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
legal rate of 1.23 percent pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $238.46. The
amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
interest.

        The amount of surplus returned to the debtor(s) after payment of all claims and interest is
$8,986.16.




UST Form 101-7-TFR (5/1/2011)
Case 0:17-bk-09508-PS             Doc 63      Filed 05/24/19 Entered 05/24/19 10:35:35                  Desc
                                                Page 15 of 15
